        1                                                               HONORABLE WHITMAN L. HOLT
        2      JAMES L. DAY (WSBA #20474)
               RICHARD B. KEETON (WSBA #51537)
        3      BUSH KORNFELD LLP
               601 UNION STREET, SUITE 5000
        4      SEATTLE, WA 98101
               Tel: (206) 292-2110
        5      Email: jday@bskd.com
               Email: rkeeton@bskd.com
        6

        7

        8
                                       UNITED STATES BANKRUPTCY COURT
        9                              EASTERN DISTRICT OF WASHINGTON
       10      In re
                                                                No. 20-01808
       11      KING MOUNTAIN TOBACCO
               COMPANY, INC.,                                   DECLARATION OF TRUMAN J.
       12                                                       THOMPSON IN SUPPORT OF MOTION
                                            Debtor.             FOR AUTHORITY TO ENTER INTO
       13                                                       INSURANCE PREMIUM FINANCE
                                                                AGREEMENT AND TO PROVIDE
       14                                                       ADEQUATE PROTECTION
       15              TRUMAN J. THOMPSON declares as follows:
       16              1.    I am the Chief Executive Officer and Corporate Vice President of King
       17      Mountain Tobacco Company, Inc. (“King Mountain” or “Debtor”), the debtor-in-
       18      possession herein. I have personal knowledge of the facts set forth herein, and I am
       19      competent to testify to the same. I make this Declaration in support of the Debtor’s
       20      Motion for Authority to Enter into Insurance Premium Finance Agreement and to
       21      Provide Adequate Protection (the “Motion”). 1
       22
                       1
                        Capitalized terms herein shall have the meaning ascribed in the Motion unless otherwise
       23      indicated.

                                                                                         B USH K ORNFELD           L LP
               DECLARATION OF TRUMAN J. THOMPSON IN SUPPORT OF                                   LAW OFFICES
               MOTION FOR AUTHORITY TO ENTER INTO INSURANCE                                 601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
               PREMIUM FINANCE AGREEMENT AND TO PROVIDE                                     Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
dk29jc017d     ADEQUATE PROTECTION – Page 1
             20-01808-WLH11       Doc 141     Filed 12/10/20    Entered 12/10/20 13:28:26          Pg 1 of 5
        1            2.     The Debtor filed its chapter 11 bankruptcy case on September 25, 2020
        2      and has continued to retain control over its assets and to operate its business pursuant to
        3      11 U.S.C. §§ 1107 and 1108. No trustee, examiner, or committee of unsecured
        4      creditors has been appointed to serve in this reorganization case.
        5            3.     King Mountain is a Native American owned and operated tobacco grower
        6      and product manufacturer based in White Swan, Washington, within the boundaries of
        7      the Yakama Nation Reservation. King Mountain was founded and incorporated in
        8      2005 under the laws of the Yakama Nation, and is registered as a foreign corporation
        9      with the State of Washington.
       10            4.     King Mountain received its permit to manufacture cigarettes from the
       11      Alcohol and Tobacco Tax and Trade Bureau in 2007. King Mountain has since
       12      expanded its sales across 12 states.
       13            5.     In the ordinary course of business, King Mountain maintains certain
       14      insurance Policies that are administered by multiple third party Insurance Carriers,
       15      which provide coverage for, among other things, property insurance, excess property
       16      insurance, directors and officers liability and excess liability, general liability, and
       17      excess general liability. A detailed list of the Policies relevant to the subject Premium
       18      Finance Agreement with FIRST is attached as Exhibit A.
       19            6.     The Policies are essential to the preservation of King Mountain’s business,
       20      property, and assets, and, in some cases, such coverage is required by various federal
       21      and state laws and regulations, as well as the terms of King Mountain’s various
       22      commercial contracts.
       23

                                                                                   B USH K ORNFELD            L LP
               DECLARATION OF TRUMAN J. THOMPSON IN SUPPORT OF                              LAW OFFICES
               MOTION FOR AUTHORITY TO ENTER INTO INSURANCE                            601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
               PREMIUM FINANCE AGREEMENT AND TO PROVIDE                                Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104
dk29jc017d     ADEQUATE PROTECTION – Page 2
             20-01808-WLH11     Doc 141    Filed 12/10/20   Entered 12/10/20 13:28:26         Pg 2 of 5
        1            7.     PayneWest Insurance serves as King Mountain’s insurance broker and also
        2      manages its relationships with the Insurance Carriers. Among other things, the Broker
        3      assists King Mountain in selecting the appropriate carriers (subject to King Mountain’s
        4      approval) and represents King Mountain in its negotiations with the Insurance Carriers.
        5      Utilization of the Broker has allowed the Debtor to obtain the insurance coverage
        6      necessary to operate its business in a reasonable and prudent manner and to realize
        7      savings in the procurement of the Policies.
        8            8.     Each of the Debtor’s insurance Policies renews annually on November 10.
        9      The total amount paid on account of annual premiums and payments associated with
       10      the Policies is approximately $637,593.62. The Policies provide coverage that is
       11      typical in scope and amount for businesses within the Debtor’s industry. Maintenance
       12      of insurance coverage under the various Policies on an uninterrupted basis is essential
       13      to the continued operation of the Debtor’s business.
       14            9.     Because it is not economically advantageous for the Debtor to pay its
       15      insurance premiums on a lump-sum basis, and in an effort to manage cash flows most
       16      efficiently, King Mountain has historically financed its insurance premiums pursuant to
       17      premium financing arrangements with FIRST Insurance Funding. At this time, the
       18      Debtor has secured insurance premium financing from FIRST for the insurance Policies
       19      that were due for renewal on November 10, 2020, pursuant to a Premium Finance
       20      Agreement between the Debtor and FIRST. A true and correct copy of the Premium
       21      Finance Agreement is attached as Exhibit B.
       22            10.    Under the PFA, FIRST will provide financing to the Debtor for the
       23      purchase of the insurance Policies, which are essential for the operation of Debtor’s

                                                                                  B USH K ORNFELD           L LP
               DECLARATION OF TRUMAN J. THOMPSON IN SUPPORT OF                            LAW OFFICES
               MOTION FOR AUTHORITY TO ENTER INTO INSURANCE                          601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
               PREMIUM FINANCE AGREEMENT AND TO PROVIDE                              Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dk29jc017d     ADEQUATE PROTECTION – Page 3
             20-01808-WLH11    Doc 141    Filed 12/10/20     Entered 12/10/20 13:28:26      Pg 3 of 5
        1      business. The total premium amount is $637,593.62 and the total amount to be
        2      financed is $440,754.06. The Debtor will become obligated to pay FIRST the sum of
        3      $440,754.06 in addition to a down payment that has already been paid in the amount of
        4      $196,839.56 and the balance in ten monthly installments of $45,020.21 each.
        5            11.    The Debtor and FIRST have reached an agreement that the adequate
        6      protection appropriate for this situation would be as follows:
        7                   a.     The Debtor be authorized and directed to timely make all payments
        8      due under the PFA and FIRST be authorized to receive and apply such payments to
        9      Indebtedness owed by the Debtor to FIRST as provided in the PFA; and
       10                   b.     If the Debtor does not make any of the payments due under the PFA
       11      as they become due, the automatic stay shall be modified with respect to FIRST to
       12      enable FIRST and/or appropriate third parties (without further order of the court),
       13      including Insurance Carriers providing coverage under the Policies, to take all steps
       14      necessary and appropriate to cancel the Policies, collect the collateral and apply such
       15      collateral to Indebtedness owed to FIRST by the Debtor. In exercising such rights,
       16      FIRST and/or appropriate third parties shall comply with the notice and other relevant
       17      provisions of the PFA and the terms of any order of this court approving the PFA.
       18            12.    The Debtor believes that entry into the Premium Finance Agreement is in
       19      the best interests of the estate. In light of its financial circumstances, alternative
       20      insurance premium finance companies would likely not be willing to provide insurance
       21      premium financing to the Debtor on attractive market terms on a postpetition basis. As
       22      a result, it is important the Debtor be authorized to enter into the PFA. The Debtor
       23      seeks express authority to enter into the PFA in the ordinary course of business.

                                                                                   B USH K ORNFELD            L LP
               DECLARATION OF TRUMAN J. THOMPSON IN SUPPORT OF                              LAW OFFICES
               MOTION FOR AUTHORITY TO ENTER INTO INSURANCE                            601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
               PREMIUM FINANCE AGREEMENT AND TO PROVIDE                                Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104
dk29jc017d     ADEQUATE PROTECTION – Page 4
             20-01808-WLH11      Doc 141   Filed 12/10/20    Entered 12/10/20 13:28:26        Pg 4 of 5
        1            13.    Continuation of the Policies is necessary to protect the Debtor and its
        2      estate from material, immediate, and irreparable harm. Termination of the Debtor’s
        3      insurance Policies would expose the Debtor to direct, uninsured liability for potential
        4      losses.
        5            14.    If the Debtor is unable to finance its existing insurance Policies, it would
        6      be obliged to pay the full premium of $637,593.62 due under the Policies through an
        7      upfront cash payment. Such an unanticipated expense would pose a significant drain
        8      on the Debtor’s operating cash. In light of the importance of both keeping the Policies
        9      in place and preserving the Debtor’s liquidity, King Mountain believes it is in the best
       10      interest of the estate and all parties in interest for the court to approve the Debtor’s
       11      entry into the Premium Finance Agreement.
       12            I declare under penalty of perjury that the foregoing information is true and
       13      correct.
       14            SIGNED this 10th day of December, 2020 at White Swan, Washington.
       15
                                                        /s/ Truman J. Thompson
       16
                                                        Truman J. Thompson
       17

       18

       19

       20

       21

       22

       23

                                                                                   B USH K ORNFELD            L LP
               DECLARATION OF TRUMAN J. THOMPSON IN SUPPORT OF                              LAW OFFICES
               MOTION FOR AUTHORITY TO ENTER INTO INSURANCE                            601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
               PREMIUM FINANCE AGREEMENT AND TO PROVIDE                                Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104
dk29jc017d     ADEQUATE PROTECTION – Page 5
             20-01808-WLH11     Doc 141    Filed 12/10/20   Entered 12/10/20 13:28:26         Pg 5 of 5
